Citation Nr: 1616126	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing has been associated with the record.  

The Board remanded the instant issue for development of the record in January 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's January 2011 remand directed that the Veteran be afforded a current VA examination to determine the severity of the residuals of his right hand ganglion cyst resection.  A VA hand and finger conditions examination was carried out in January 2012.  The examiner diagnosed right wrist ganglion cyst.  Upon physical examination, the examiner noted that there was functional impairment and limitation of motion following repetitive motion testing, indicating less movement than normal of the thumb, long finger, and ring finger.  There was no pain on palpation, and muscle strength was 4/5.  There was no ankylosis.  Neurological examination was also carried out, the diagnoses being carpal tunnel syndrome and cubital tunnel syndrome.  The examiner specified that these neurological disorders were not the result of the service-connected ganglion cyst resection residuals.  However, he did state that functioning of the right hand was so diminished that amputation with prosthesis would equally serve the Veteran.  It is unclear to the Board whether this conclusion was made with respect to the service-connected ganglion cyst resection residuals, or referred to the nonservice-connected neurological disabilities.  Clarification must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the January 2012 examination.  The examiner is asked to review the entire record, and discuss the Veteran's pertinent history.

If the January 2012 examiner is unavailable, the record should be reviewed by a similarly qualified practitioner who should be asked to provide the requested opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must identify all currently present symptoms associated with the in-service right ganglion cyst resection.  

With respect to the right ganglion cyst resection residuals, the examiner should clarify whether these symptoms alone result in functioning of the right hand so diminished that amputation with prosthesis would equally serve the Veteran.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




